Order entered September 19, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01316-CR

                            ALEXANDER CARMOND, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F15-11050-Y

                                            ORDER
       We REINSTATE this appeal.

       The reporter’s record was initially due February 25, 2017.           After we granted an

extension, it was due May 3, 2017. On June 9, 2017, court reporter Yolanda Atkins informed the

Court that while she was responsible for the majority of the reporter’s record and that portion

was complete and ready to be filed, it was not clear who had reported voir dire on October 25,

2016. In June 2017, we ordered the trial court to make findings of fact regarding the voir dire

portion of the reporter’s record and to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court. To date, we have not received any

communication from the trial court.
       In the interest of expediting this appeal, we ORDER court reporter Yolanda Atkins to

file, within TEN DAYS of the date of this order, that portion of the reporter’s record she has

completed, specifically the reporter’s record for October 26-28, 2016.

       We DIRECT the Clerk to send copies of this order to the Presiding Judge, Criminal

District Court No. 7; to the Honorable Mary Murphy, Administrative Judge, 1st Administrative

Judicial Region; to Yolanda Atkins, deputy official court reporter of the Criminal District Court

No. 7; to Vearneas Faggett, official court reporter, Criminal District Court No. 7; to Debi Harris,

official court reporter, Auxiliary Court No. 8; and to counsel for all parties.

       Absent a motion seeking supplementation of the reporter’s record, appellant’s brief is

DUE within thirty days of the date of this order.

                                                       /s/     LANA MYERS
                                                               JUSTICE